Citation Nr: 1516126	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a beginning date prior to March 13, 2012, for Dependents Educational Assistance (Chapter 35) benefits.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active air service from December 1963 to December 1971.  The appellant is the Veteran's son.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 administrative decision by the Department of Veterans Affairs (VA) Education Center in Buffalo, New York.  In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Boston, Massachusetts.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In a March 13, 2012, Decision Review Officer (DRO) decision, the Veteran was found to be permanently and totally disabled effective September 20, 2002, after the appellant's eighteenth birthday, but before his twenty-sixth birthday, and the appellant applied for Chapter 35 educational assistance benefits in May 2012.  

2.  In a June 2012 letter, the appellant was informed of his right to choose a Chapter 35 educational assistance benefits beginning date of either September 20, 2002, the effective date of the Veteran's permanent and total rating; March 16, 2012, the date of the letter informing the Veteran of VA's decision that he was permanently and totally disabled due to service-connected disabilities; or any date between those two dates.  The appellant was informed that if he did not make an election within 60 days, the beginning date would be March 13, 2012 (the date of the DRO decision establishing the permanent and total rating).
3.  The appellant did not respond with his choice of a beginning date within the allotted 60 days, and a beginning date of March 13, 2012, was assigned.  


CONCLUSION OF LAW

The criteria for a beginning date of eligibility prior to March 13, 2012, for Chapter 35 educational assistance benefits have not been met.  38 U.S.C.A. § 3512 (West 2014); 38 C.F.R. § 21.3041 (2014).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and to assist claimants in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the appellant in substantiating this claim, and as the law and not the facts are dispositive, the provisions regarding notice and development do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Where eligibility to receive educational assistance is derived from a Veteran with a permanent and total disability, a child's period of eligibility may begin after that child's eighteenth birthday if VA first finds the Veteran has a permanent and total disability after the child's eighteenth birthday, but before the child's twenty-sixth birthday.  38 C.F.R. § 21.3041(a)(2) (2014).  

Here, the record shows that the Veteran became permanently and totally disabled for VA purposes on September 20, 2002, and basic eligibility under Chapter 35 for the Veteran's dependents was established as of that date.  VA notified the Veteran of that decision in a letter dated March 16, 2012.  The appellant's birthday is September 24, 1983.  Thus, the appellant was eligible to receive Chapter 35 educational assistance benefits.   

If the effective date of the permanent and total rating occurs after the child's eighteenth birthday, but before the child's twenty-sixth birthday, the child may elect the beginning date of the period of eligibility.  The child can elect as a beginning date the effective date of the permanent and total rating, the date VA notifies the Veteran of the Veteran's permanent and total rating, or any date in between.  The period of eligibility ends the earlier of the date the Veteran is no longer rated permanent and totally disabled, or eight years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2)(ii) (2014).

VA must provide written notice to certain eligible children informing them of their right to elect the beginning date of their period of eligibility.  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the date of the written notice.  If the child does not elect a beginning date within 60 days of the VA's written notice informing the child of the right to elect a beginning date, the period of eligibility beginning date will be the date of the VA's decision that the Veteran had a permanent and total disability.  38 C.F.R. § 21.3041(i) (2014).

In a June 12, 2012, letter, the appellant was notified of his eligibility to receive Chapter 35 educational assistance benefits.  He was informed of his right to choose a beginning date of September 20, 2002; March 16, 2012; or any date between those two dates.  He was also notified that VA must receive his choice within 60 days or a beginning date of March 13, 2012, would be assigned.  

On June 26, 2012, VA received Enrollment Certification forms (VA Form 22-1999) from American International College showing that the appellant had been enrolled in a Bachelor's degree program from September 2001 through December 2004 and a Master's degree program from January 2005 through December 2005.  The appellant himself did actually submit documentation that he was electing a beginning date of eligibility prior to the default date of March 13, 2012.  

The appellant has asserted that he did all that was required of him and has indicated that the Enrollment Certifications submitted from American International College on his behalf should constitute documentation that he elected a beginning date of eligibility of September 20, 2002 (the earliest possible beginning date).  However, the law is clear and specific.  In the absence of evidence showing that VA received notification on or before August 12, 2012, that the appellant elected a Chapter 35 educational assistance beginning date prior to March 13, 2012, the Board finds that entitlement to an earlier beginning date for that benefit is not warranted.  In the June 12, 2012, letter the beginning date election process was clearly outlined.  It was clearly identified that the Veteran MUST elect a beginning date and submit that information to the VA Education Center in Buffalo, New York.  Additionally, the Enrollment Certifications that the appellant asserts should qualify as documentation of an election date of September 20, 2002, were not even submitted by the Veteran.  The Enrollment Certifications were submitted by the Veterans certifying official at American International College and thus cannot be considered notification from the appellant of election of a beginning date.  Further, the Enrollment Certifications indicate that the appellant was enrolled in an educational program for a span of four years, from which a beginning date of September 20, 2002, could not be presumed.  

In reaching this decision, the Board is sympathetic to the appellant's contentions.  Nevertheless, the Board lacks the discretion to award education benefits on an equitable basis and is instead bound to observe the limits on its authority set forth by VA statutes and regulations.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  Those governing provisions direct that, where, as here, the preponderance of the evidence is against the appellant's claim, that claim must be denied.  An election for an earlier beginning date was not received within 60 days of written notification.  Therefore, the beginning date of March 13, 2012, the date of the decision adjudicating permanent and total disability, is assigned.
ORDER

Entitlement to a beginning date prior to March 13, 2012, for Chapter 35 educational assistance benefits is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


